DETAILED ACTION
Claims 13 – 15, 19 - 32 of U.S. Application No. 16074992 filed on 08/02/52018 are presented for examination. Claims 1 – 12, and 16 – 18 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Response to Arguments
Claim 24 was objected to in the Non-final Office action of 03/26/2021 for depending on a cancelled claim 9. Claim 24 is amended to depend on claim 13, therefore, the claim objection is overcome.
Arguments regarding the drawing objections: the Applicant argues that the feature “the tooth surfaces of the sun gear, the ring gear and the planetary gears are each provided with two or more conductive bands which are arranged around the gears or the ring gear in a circumferential direction of the gears or the ring gear” is not necessary to understand the invention, the Applicant also indicated that the two bands are arranged in parallel (best understood by the examiner as axially arranged in 
The drawings were also objected to for not showing the feature “the isolation band of the sun gear and the isolation band of the planetary gear are fitted with each other; and/or, the isolation band of the ring gear and the isolation band of the planetary gear are fitted with each other” as claimed in claim 18 (now incorporated in claim 1). The Applicant failed to respond to the drawing objection, thus the objection is maintained.
Regarding the amendments to claim 1: claim 1 is now amended to include the limitations of claim 18 which was objected to in the Non-final Office action of 03/26/2021, and the intervening claim 16-17 except for the limitations of claim 16, "at least tooth surfaces of the sun gear, the ring gear and the planetary gears are of conductive material; the at least tooth surfaces of the sun gear, the ring gear and the planetary gears are each coated with a conductive film,". The limitation which is disclosed in the context of original claim 13. That being said, claim 1 is deemed allowable. 
Claim Objections
Claim1 is objected to because of the following informalities:
The “planetary gear” in lines 13, 14, 17, 20, and 22 should read “planetary gears”
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature:
 “the isolation band of the sun gear and the isolation band of the planetary gear are fitted with each other; and/or, the isolation band of the ring gear and the isolation band of the planetary gear are fitted with each other” as described in claim 1. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
This application is in condition for allowance except for the outstanding drawing objection, and claim objections.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                      /AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832